                 Case 21-10549-JTD             Doc 542        Filed 07/12/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No. 21-10549 (JTD)
SC SJ HOLDINGS LLC, et al.
                                                                (Jointly Administered)
                          Debtors.1
                                                                Related Docket No. 71



    CERTIFICATION OF COUNSEL REGARDING ORDER UNDER BANKRUPTCY
       CODE SECTION 502(c) AND BANKRUPTCY RULE 3018 ESTIMATING
               ACCOR’S CLAIM FOR FEASIBILITY PURPOSES

         The undersigned, counsel to the debtors and debtors in possession (the “Debtors”) in the

above-captioned cases, hereby certifies the following:

         1.       On June 10-11, 2021 and June 17, 2021, the Court conducted a hearing on the

Motion of Debtors for Order Under Bankruptcy Code Section 502(c) and Bankruptcy Rule 3018

Estimating Maximum Amount of Contingent and Unliquidated Claim of Fairmont Hotels &

Resorts (U.S.) Inc. [Docket No. 71] (the “Motion”).

         2.       On June 29, 2021, the Court issued its ruling on the Motion. The Court directed

the parties to confer and submit an appropriate form of order consistent with the Court’s ruling.

         3.       Attached hereto as Exhibit A is an Order Under Bankruptcy Code Section 502(c)

and Bankruptcy Rule 3018 Estimating Accor’s Claim for Feasibility Purposes (the “Proposed

Order”). The parties have conferred and have agreed to the Proposed Order.

         4.       The Debtors respectfully request that the Proposed Order be entered at the earliest

convenience of the Court.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors
    is 3223 Crow Canyon Road, Suite 300 San Ramon, CA 94583.




62358/0001-41134458v1
                 Case 21-10549-JTD   Doc 542    Filed 07/12/21   Page 2 of 2




                                      COLE SCHOTZ P.C.
Dated:       July 12, 2021
             Wilmington, Delaware     /s/ Justin R. Alberto
                                      Justin R. Alberto (No. 5126)
                                      Patrick J. Reilley (No. 4451)
                                      500 Delaware Avenue, Suite 1410
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 652-3131
                                      Facsimile: (302) 652-3117
                                      Email: jalberto@coleschotz.com
                                               preilley@coleschotz.com

                                      - and -

                                      PILLSBURY WINTHROP SHAW
                                      PITTMAN LLP

                                      Patrick J. Potter (admitted pro hac vice)
                                      Jonathan Doolittle (admitted pro hac vice)
                                      Rahman Connelly (admitted pro hac vice)
                                      1200 Seventeenth Street, NW
                                      Washington, DC 20036
                                      Telephone: (202) 663-8928
                                      Facsimile: (202) 663-8007
                                      Email: patrick.potter@pillsburylaw.com
                                               jonathan.doolittle@pillsburylaw.com
                                               rahman.connelly@pillsburylaw.com

                                      Counsel to the Debtors and Debtors in Possession




                                            2
62358/0001-41134458v1
